DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 24 FEBRUARY 2021 have been fully considered but they are not persuasive.  On pages 11-13 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art of Gruber (US 2013/0311997), Reisman (US 7,062,561), Cronk (US 2012/0008786), and Sun (US 2015/0206208) does not disclose all the currently amended claim limitations relating to “after the received Reisman does teach or suggest identifying a target URL provider corresponding to the target URL. Therefore, Reisman does disclose “after the received retrieved resources are displayed to the user, the method further includes: determining a target retrieved resource selected by the user from the displayed retrieved resources, and identifying a target resource service provider corresponding to the target retrieved resource”. This appears to concede that Applicant does believe Reisman teaches those specific limitations, contrary to any previous remarks that might have been made.  Regardless of this however, with the various .


Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is indefinite based on its dependency from canceled claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., US 2013/0311997 in view of Reisman, US 7,062,561 and Cronk et al., US 2012/0008786 and further in view of Sun et al., US 2015/0206208.

Regarding claim 1, Gruber discloses a resource retrieval method in an intelligent identification system (Figs. 1 and 4A, element 108, and page 3, paragraph 28), wherein the intelligent identification system is associated with multiple resource servers provided by multiple resource service providers (multiple servers; page 3, paragraph 35, and with multiple providers, each including at least a server; Figs. 1 and 4A, elements 120, and page 5, paragraph 61, and page 10, paragraph 100), the method comprising: 
receiving retrieval information input by a user, and identifying a resource type represented by the retrieval information (based on input of a user, system can determine a specific type; page 12, paragraphs 116-117); 

receiving retrieved resources fed back by the multiple target resource servers in regard to the retrieval information, and displaying the retrieved resources to the user (receiving and displaying results; page 12, paragraphs 121-124).
While Gruber also discloses after the received retrieved resources are displayed to the user (receiving and displaying results; page 12, paragraphs 121-124), Gruber does not explicitly disclose the method further comprises: determining a target retrieved resource selected by the user from the displayed retrieved resources, and identifying a target resource service provider corresponding to the target retrieved resource to count times the retrieved resources provided by each resource service provider are adopted by a user; and
determining fee division ratios of the each resource service provider according to the times the retrieved resources provided by the each resource service provider are adopted by a user. 
In a related art, Reisman does disclose the method further comprises: determining a target retrieved resource selected by the user from the displayed retrieved resources, and identifying a target resource service provider corresponding to 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Gruber and Reisman by allowing resource identification based on selection from a user, in order to provide an improved system and method for signifier mapping that allows a user to locate a particular network resource in an easier and more efficient manner (Reisman; col. 4, lines 55-59).  
Gruber in view of Reisman does not explicitly disclose determining to count times the retrieved resources provided by each resource service provider are adopted by a user; and
determining fee division ratios of the each resource service provider according to the times the retrieved resources provided by the each resource service provider are adopted by a user.
In a related art, Cronk does disclose determining to count times the retrieved resources provided by each resource service provider are adopted by a user (system can keep track, i.e. count, number/frequency of requests, and amount of content consumed; page 16, paragraphs 176-177); and
fees in the intelligent identification system (system can track current accesses to providers/content; page 16, paragraphs 176-177, and for customer charges that are paid; page 16, paragraph 177, and page 17, paragraph 178, and page 22, paragraphs 220-221)

Gruber in view of Reisman and Cronk does not explicitly disclose determining fee division ratios of the each resource service provider according to the times the retrieved resources provided by the each resource service provider are adopted by a user.
In a related art, Sun does disclose determining fee division ratios of the each resource service provider according to the times the retrieved resources provided by the each resource service provider are adopted by a user (system can determine fee sharing ratios and can share/allocate portion to the particular provider based on a calculation with the ratio; page 1, paragraph 9, and page 2, paragraph 14, and page 3, paragraph 32, and with use of ratio; page 1, paragraph 10, and page 3, paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Gruber, Reisman, Cronk, and Sun by allowing calculations for fee sharing to be performed, in order to provide an improved system and method for charging and fee sharing based on actual accessed content on a network (Sun; page 1, paragraph 5).

Regarding claim 5, Gruber in view of Reisman, Cronk, and Sun discloses receiving a resource retrieval fee paid by a user in the intelligent identification system 
allocating the resource retrieval fee or part of the resource retrieval fee to the respective resource service providers in accordance with the fee division ratios (Sun; system can determine fee sharing ratios and can share/allocate portion to the particular provider based on a calculation with the ratio; page 1, paragraph 9, and page 2, paragraph 14, and page 3, paragraph 32).

Regarding claim 6, Gruber in view of Reisman, Cronk, and Sun discloses determining a resource display priority of each resource service provider according to the times the retrieved resources provided by the each resource service provider are adopted by a user, and sorting the displayed retrieved resources according to the resource display priority when the retrieved resources provided by the each resource service provider are redisplayed to a user (Gruber; receiving and displaying results; page 12, paragraphs 121-124, and Reisman; displayed results can be ranked according to links which are most often selected, i.e. priority of links based on frequency/times selected; col. 6, lines 43-48, and col. 16, lines 25-41).

Regarding claim 7, Gruber in view of Reisman, Cronk, and Sun discloses after the retrieved resources fed back by the multiple target resource servers in regard to the retrieval information are received (Gruber; receiving and displaying results; page 12, 
generating and storing a unique identifier for marking a current retrieval process, so as to allocate a resource retrieval fee paid by a user in the intelligent identification system to each of the multiple target resource servers based on the unique identifier (Cronk; system can track current accesses to providers/content; page 16, paragraphs 176-177, and wherein with use of a generated unique user identifier; page 2, paragraph 14, and page 9, paragraph 111, and for customer charges that are paid; page 16, paragraph 177, and page 17, paragraph 178, and page 22, paragraphs 220-221, and Gruber; multiple servers; page 3, paragraph 35, and with multiple providers, each including at least a server; Figs. 1 and 4A, elements 120, and page 5, paragraph 61, and page 10, paragraph 100).

Regarding claim 8, Gruber in view of Reisman, Cronk, and Sun discloses after the received retrieved resources are displayed to the user, the method further comprises: determining the target retrieved resource selected by a user from the displayed retrieved resources, and providing the user with the target retrieved resource through the resource server corresponding to the target retrieved resource (Reisman; user selection from a particular list of results, and wherein based on user selection, link to particular resource, i.e. identifying information for resource, can be utilized to provide resource; col. 16, lines 20-41, and col. 18, lines 27-46, and with servers; col. 14, lines 39-45, and Gruber; multiple servers; page 3, paragraph 35, and with multiple providers, each including at least a server; Figs. 1 and 4A, elements 120, and page 5, paragraph 

Regarding claim 9, Gruber in view of Reisman, Cronk, and Sun discloses communications between a client of a user and the intelligent identification system, between the client of the user and each of the resource servers, and between the intelligent identification system and each of the resource servers are accelerated through a content delivery network (Gruber; through network connection(s); pages 2-3, paragraph 27, Reisman; with specific network; col. 14, lines 39-45, and Cronk; with use of content delivery networks; page 2, paragraph 14, wherein this includes high speed access, i.e. accelerated; page 1, paragraph 6, and page 6, paragraph 82).

Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
at least one processor (Gruber; with processors; Fig. 2, element 204, and Fig. 3A, element 304, and page 3, paragraph 30, and page 4, paragraph 43); and 
a memory communicationally connected to the at least one processor (Gruber; Fig. 2, element 202, and Fig. 3A, element 302, and page 3, paragraph 30, and page 4, paragraph 43); 
wherein, the memory stores executable instructions (Gruber; stored executable instructions; pages 1-2, paragraph 12, and page 4, paragraph 41, and pages 4-5, paragraph 47).

Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 17, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Claim 18, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  The following additional limitations are also disclosed:
the unique identifier is a hash value (Cronk; a generated unique user identifier; page 2, paragraph 14, and page 9, paragraph 111, and with use of hashing; page 21, paragraphs 214-215).

Claim 19, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
Claim 20, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 13.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., US 2013/0311997 in view of Reisman, US 7,062,561, Cronk et al., US 2012/0008786, and Sun et al., US 2015/0206208, and further in view of Glover et al., US 2016/0239557.

Regarding claim 2, Gruber in view of Reisman, Cronk, and Sun discloses all the claimed limitations of claim 1.  Gruber in view of Reisman, Cronk, and Sun does not explicitly disclose a system is associated with multiple resolution servers provided by multiple parsing service providers; and 
correspondingly, after the retrieval information input by the user is received, the method further comprises: identifying an information type of the retrieval information, and determining a target resolution server corresponding to the information type among the multiple resolution servers; 
transmitting the retrieval information to the target resolution server to parse a retrieval keyword contained in the retrieval information through the target resolution server, and receiving the retrieval keyword fed back by the target resolution server; and 
correspondingly, identifying the resource type represented by the retrieval keyword, and transmitting the retrieval keyword to the multiple target resource servers, and receiving retrieved resources fed back by the multiple target resource servers in regard to the retrieval keyword.
In a related art, Glover does disclose a system is associated with multiple resolution servers provided by multiple parsing service providers (processing device can include multiple computing resources, including servers and other network equipment; page 5, paragraph 50, and including parsing services; page 6, paragraph 61); and 
correspondingly, after the retrieval information input by the user is received (receiving query from user; pages 3-4, paragraph 33, and Fig. 2, element 214), the method further comprises: identifying an information type of the retrieval information, 
transmitting the retrieval information to the target resolution server (sending the query to the specific query processing device; page 4, paragraph 34, and Fig. 2, element 234) to parse a retrieval keyword contained in the retrieval information through the target resolution server (device parses the query for specific phrases/keywords; page 6, paragraph 61, and page 7, paragraphs 67, 69, and 72, and page 8, paragraph 73), and receiving the retrieval keyword fed back by the target resolution server (receiving the parsed information/keywords along with other identifying information; page 4, paragraph 36, and Fig. 2, elements 238 and 240); and 
correspondingly, identifying the resource type represented by the retrieval keyword, and transmitting the retrieval keyword to the multiple target resource servers (can identify specific search server(s) to send parsed information/keywords to based on the received information; page 4, paragraph 36, and Fig. 2, element 242), and receiving retrieved resources fed back by the multiple target resource servers in regard to the retrieval keyword (receiving results from the servers and providing them; page 4, paragraphs 37 and 39, and Fig. 2, elements 244, 248, and 250).


Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  The following additional limitations are also disclosed: 
wherein the information type includes at least one of a text, a picture, a video and an audio (Gruber; can be of video type; page 8, paragraph 81).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al., US 2013/0311997 in view of Reisman, US 7,062,561, Cronk et al., US 2012/0008786, Sun et al., US 2015/0206208, and Glover et al., US 2016/0239557, and further in view of Read et al., US 2008/0148192.

Regarding claim 3, Gruber in view of Reisman, Cronk, Sun, and Glover discloses all the claimed limitations of claim 2.  Gruber in view of Reisman, Cronk, Sun, and Glover does not explicitly disclose transmitting, in the process of receiving the retrieval information input by the user, an information segment of the retrieval information received at a current time to the target resolution server, so as to parse a partial 
In a related art, Read does disclose transmitting, in the process of receiving the retrieval information input by the user, an information segment of the retrieval information received at a current time to the target resolution server (partial input, i.e. at a current time, is received and sent to specific server; page 12, paragraphs 147 and 151), so as to parse a partial retrieval keyword included in the information segment through the target resolution server (can extract suggestions/words based on the received partial query; page 12, paragraphs 147 and 151), until complete retrieval information input by the user is received and the target resolution server generates a retrieval keyword of the retrieval information based on each partial retrieval keyword (can be repeated until complete query is input/received and a final results can be determined and provided; page 12, paragraph 151).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Gruber, Reisman, Cronk, Sun, Glover, and Read by allowing partial search queries to be utilized by the system, in order to provide an improved system and method for recognizing search terms based on a search request that is not fully entered (Read; page 12, paragraph 147).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RANDY A FLYNN/Primary Examiner, Art Unit 2424